I. Montefiore Levy, J.
Petitioner and respondent were married in New York City on February 21, 1948.
No marriage license had been obtained by the couple nor had the physical examination, required by section 13-a of the Domestic Relations Law for the serological test for the discovery of syphilis, been complied with.
Respondent questions the validity of the marriage and refuses to support petitioner on this basis.
The absence of a marriage license does not make the marriage void.
Section 25 of the Domestic Relations Law makes this marriage vahd. It provides: “Nothing * * * contained shall be construed to render void by reason of a failure to procure a marriage Ecense any marriage solemnized between persons of full age * * (Matter of Levy, 168 Misc. 864; Davidson v. Ream, 97 Misc. 89; Heller v. Heller, 188 Misc. 608.)
Section 17 of the Domestic Relations Law provides that:
The person officiating and performing such a ceremony is guilty of a crime. He may be punished by a fine not less than $50 or more than $500 or by imprisonment for a term not exceeding one year.
I find, therefore, this couple to be married; that the failure of the parties to procure a marriage Ecense does not invalidate the marriage; that respondent is liable for petitioner’s support within the jurisdiction of this court.